Title: To George Washington from Bryan Fairfax, 1 October 1777
From: Fairfax, Bryan
To: Washington, George



Dear Sir,
At my Lodgings near Camp Octor the 1st 1777.

Tho’ I have so lately taken Leave it seems to be some Alleviation of my Concern to leave a few Lines for Yr Excellency to be put in your Pocket and read at Leisure.
Your Kindness hath affected me, so that I feel more Uneasiness at partg than I expected. What You mentioned lately in Conversation hath also revived very tender Ideas concerning those I have left behind, especially with regard to one who deserves every Regard. It is a hard Necessity just at this time to be forced to a disagreeable alternative. I seemed to have been impelled by one Reason following another

till I had no Rest in my mind in staying. The Event will more Clearly determine the Propriety of my Conduct. I am Yr Excellency’s most obliged & affect. hble St

Bryan Fairfax

